Title: From John Adams to Benjamin Rush, 22 October 1812
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy October 22. 1812

If you had investigated the Question, concerning Possessions or that about matter and Spirit, in your Treatise on the Diseases of the Mind it could have been only, by way of digressions like Swifts digressions concerning Criticks. his digression of the modern kind, his digression in praise of digressions his digression concerning Madness, in the Tale of the Tub: which although they are all inexpressibly entertaining and ineffably ridiculous; I have always wished out of the Book, when my Mind has been engaged in the Characters and Conduct of Peter Martin and Jack.
Whether the Mind, the Intellect, be matter or Spirit, can never be determined till We know what Matter is and what Spirit is, and untill We can give a logical or mathematical deffinition of both. We know nothing of either. We can define neither. We know nothing but attributes qualities and Effects. Therefore I think, Berckley had more Sense than Leibnitz, Clark, Bolingbroke or Priestley. Bercley never denied the Existence of Matter. And Priestley had been wiser; had he not denied the Existence of Spirit.
You have therefore, wisely determined to avoid this question as well as the other. The Phenomina which you I Suppose will call Symptoms are certainly all that is within your reach. Madness is certainly a distemper both of Body and Mind as We distinguish in common parlance and vulgar language.
I agree in all your Opinions of Banks, Systems, Suffrage and Washington City: tho I am not absolutely against a Bank and a Fund, Washington City and the ten mile Square Territory was as corrupt and Selfish an Intrigue and bargain as any yet occurred, or recorded in our history: This never will be recorded, unless it Should be by me. If I have never related it to you in Conversation I will State it in a Letter if you wish it.
To borrow your own Words “Wealth, Family Influence, Talents, Industry, Ambition and Avarice; have oversett every Republick that has ever yet existed on this Globe: and it may be added, in my own, written, between 20 & 30 years ago, There is no Special Providence for Us. We are not a chosen People, that I know of. If We are, We deserve it as little as The Jews. The ignorant corrupt Coxcomb, who abused me for that Sentiment did not convince me of its Error. I Still assert We have no reason to believe, that there is a Special Providence for Us. We must and We Shall, go the Way of all the Earth. We ought to contend, to Swim, though against Wind and tide as long as We can; and the poor injured, deceived, mocked and insulted People will Struggle till Battles and Victories and Conquests dazzle the Majority into Adoration of Idols. Then come Popes and Emperors, Kingdoms and Hierarchies.
I wish I could exchange Visits of Daughters or grand Daughters with you for a few Months or Weeks or days, but my poor Girls are confined to one narrow Spot. I congratulate Miss Dexter on her good fortune in visiting your Family.
Last night brought me, a report of another Act of a Single day. Van Ranselaer! I hope it is only fiction. But whether true or false; how long Shall We blunder on? I am accused of Saying last Fall when Canada was conquered by a Word or a Thought, We are beginning the War “Tail Foremost.” I will not plead guilty to this Charge, but acknowledge I said “We begin at the wrong End”. Instead of repenting or apologizing I almost wish I had used an avowed an Expression more in the Stile of Rabelais and Swift, which would have been propagated to the Ends of the Earth; for Mankind are Sure to remember Expressions of vulgar Buffoonery and to forget every thing else. This Sublime and profound Expression Shall remain blank xxxxxxxxxxxxxxxxxxxxxxxx deist valde desideratum
I Some times meet and an old grey headed Man, with trembling Tongue and Limbs and Shaking, wavering voice, whose countenance lights up at the Sight of me, and says “Do you remember the time in our Revolutionary War when I met you, and Said to you, What shall We do? Things look so dark I am in despair. You answered me quick. Never fear! We Shall blunder through!—This Was indeed my constant Maxim through the whole Revolution. That We did “blunder, through the whole, both in Congress and in the Army is most certain. That We blundered through, cannot now be denied. I wish H. had written his History of W’s Battles and Campains! You or I could write the Blunders in Congress.
The Word “Peace” according to your Postscript has done great Things. But do you know, how our Federalists account for the fondness of the Southern States including Pensilvania for War? They Say, “Your Commerce is free, but ours is ruined by the War, and you hate Us so heartily that you rejoice in any thing that can destroy Us.” There is in truth a rancorous Malignity in Pensilvania against New England.
My Friend Gray, who made me a Visit, Yesterday, is Sanguine, is confident, that Congress, as Soon as they meet, will order thirty Frigates to be built as soon as possible. When I see this Vote, I Shall think Common Sense is resuming its Empire, and Astræa returning to the World. If a Solid Peace, equal Commerce, and common Justice, are ever to return even for a period of any duration; the U.S. must restore them. The little young Shepherd with his Sling must get the better of the great Goliah.
Achilles, offended at the Seizure of his Virgin, has retired to his Ships. The Greeks are no longer a match for Priam and his Sons Hector and Æneas. Do you understand the figure? I believe not. I must then be Commentator. Achilles is New England: his Girl is a Navy. There is no Patroclus, whose death would bring the Hero out. Agamemnon must restore the Beauty.
The Wine which Saint Paul found So good for the Stomack is not less delightful to the Ladies. Oh! how they love it. I foresee, it is not to be long lived: It will not be permitted to meliorate or pejorate by Age. So much the more grateful ought We all to be for the Blessing.
I close by an earnest exhortation, to all Friends of Our Country to cry aloud and Spare not, for an irresitable naval Power on the Lakes and Water communications from Michillimachinæ to Montreal. Without this nothing but defeat, disgrace, distraction and Ruin will be our portion, besides endless Murders, Massacres and Butcheries by the Indians on all our Frontier. If ever the English are again Suffered to have a Superiority on those Waters, I Shall think my Countrymen the Stupidest of all Nations. I would not disdain to borrow the finest flight of Fisher Ames’s imagination and call upon every Father and every Mother in every Loghouse upon the Continent to demand a Navy on the Lakes to protect the blood of their Sons and Daughters.
I am as ever your obliged Friend
John Adams.
